         Case 1:19-cr-00783-SHS Document 34 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                       19-CR-783 (SHS)
               v.
 RULESS PIERRE,
                                                        ORDER
                              Defendant.



SIDNEY H. STEIN, U.S. District Judge.
    Due to the COVID-19 pandemic, the Southern District of New York has a limited
number of specially designated courtrooms available for jury trials. The judges of the
Southern District, working with the Clerk of Court, have worked to schedule trials in
the first quarter of 2021 so that trials may proceed safely. Once a trial date is set for an
action through this process, it cannot be changed, although it may be adjourned to
another quarter of 2021 if extenuating circumstances arise.
   Accordingly, IT IS HEREBY ORDERED that the trial of this action is scheduled for
March 1, 2021. The following previously scheduled dates remain in effect, as follows:
        1. The last day for the government to produce material pursuant to 18 U.S.C.
           § 3500 is January 15, 2021;
        2. The proposed jury charges, proposed voir dire, and any motions in limine are
           due by January 19, 2021; and
        3. Responses to any motions in limine are due by February 2, 2021.
Dated: New York, New York
       December 9, 2020
